1    CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
2    ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
3    Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
4    (916) 483-7558 Facsimile

5    Attorneys for Defendant, ESA MANAGEMENT, LLC

6    HARRY E. HUDSON, JR. (SBN 114512)
     343 East Main Street, Suite 314
7    Stockton, CA 95202
     (209) 463-9715 Telephone
8    (209) 235-0217 Facsimile
9    Attorneys for Plaintiffs
10

11
                                UNITED STATES DISTRICT COURT
12
                                       EASTERN DISTRICT
13

14
     SUZANNA REECE, RICHARD VALLES,      )           Case No.: 2:18-cv-00466 MCE DB
15   JR., C.A.R., a minor, C.A.V., a minor, and
                                         )
     C.V., a minor,                      )
16                                       )           STATUS REPORT & ORDER
                 Plaintiffs,             )           EXTENDING TIME TO FILE
17                                       )           DISPOSITION DOCUMENTS
     v.                                  )
18                                       )           Action Filed: September 27, 2016
     EXTENDED STAY HOTELS, EXTENDED )                Trial: None
19   STAY AMERICA, EXTENDED STAY         )
     AMERICA-STOCKTON,                   )
20                                       )
                 Defendants.             )
21   ___________________________________
22

23

24

25

26

27

28


     STATUS REPORT & ORDER
     17-087/PLEADING.015                     - 1 -
     RLM:ess
1           On or about December 3, 2018, the parties notified the Court that this matter had settled.

2    The Court Ordered that the case be dismissed on or before March 4, 2019. On February 20,
3    2019, the parties requested that the Court grant additional time for compliance through May 1,

4    2019. On February 26, 2019, the Court granted the parties request and extended the time through
5    May 1, 2019. [See Dkt. No. 25].
6           As previously set forth, Plaintiffs’ counsel suffered a personal loss, and due to that,
7    defense counsel has been handling the preparation of the Minors’ Compromise documents,
8    which requires input from Plaintiffs’ counsel. Plaintiffs’ counsel has still been unavailable.
9    However, both parties are hoping to bring this case to its conclusion very soon.
10          The Parties respectfully request that the Court grant more time to complete the necessary
11   documents and the Dismissal be extended to September 1, 2019.
12   DATED: April 9, 2019
13                                                     ERICKSEN ARBUTHNOT

14                                                     /S/ Charles S. Painter
                                              By:
15                                                     CHARLES S. PAINTER
                                                       REBECCA L. MENENDEZ
16                                                     Attorneys for Defendants
                                                       ESA MANAGEMENT, LLC
17
     DATED: April 9, 2019
18
                                                       LAW OFFICES OF HARRY E.
19                                                     HUDSON, JR.
20                                                     /S/ Harry E. Hudson, Jr.
                                              By:      as authorized on 4/09/19
21

22                                                     HARRY E. HUDSON, JR.
                                                       Attorneys for Plaintiffs
23

24          IT IS SO ORDERED.
25
     Dated: April 11, 2019
26

27

28


     STATUS REPORT & ORDER
     17-087/PLEADING.015                       - 2 -
     RLM:ess
